Title: From John Adams to Oliver Wolcott, Jr., 9 August 1799
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy Aug 9th 1799

Inclosed is a letter of the 1st of this month from John Coffin Jones Esqr recommending Dr. Benj. Mason to be physician to the marine hospital at Newport. I recommend this letter & subject to your consideration among all other applications of a like nature. Dr. Welsh speaks as handsomely of Dr. Mason as Mr. Jones writes. A certificate from Dr Howard Secretary to the board of overseers or corporation of our university is also inclosed.
